

116 HR 815 IH: Pay our Homeland Heroes Act
U.S. House of Representatives
2019-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 815IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2019Mr. Kelly of Mississippi introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo provide, in the event of a Government shutdown during fiscal year 2019, continuing
			 appropriations to members and employees of the Coast Guard and law
			 enforcement officers and custom and border protection officers within the
			 Department of Homeland Security, and for other purposes.
	
 1.Short titleThis Act may be cited as the Pay our Homeland Heroes Act. 2.Continuing appropriations for Coast Guard and law enforcement officers and custom and border protection officers in the Department of Homeland Security (a)In generalThere are hereby appropriated for fiscal year 2019, out of any money in the Treasury not otherwise appropriated, for any period during which interim or full-year appropriations for fiscal year 2019 are not in effect—
 (1)such sums as are necessary to provide pay and allowances to members and employees of the Coast Guard; and
 (2)such sums as are necessary to provide the salary and expenses of any law enforcement officer (as that term is defined in section 8401(17) of title 5, United States Code) or customs and border protection officer (as that term is defined in section 8401(36) of such title) within the Department of Homeland Security.
 (b)AvailabilityAppropriations and funds made available and authority granted pursuant to subsection (a) shall be available until whichever of the following first occurs:
 (1)The enactment into law of an appropriation (including a continuing appropriation) for any purpose for which amounts are made available in subsection (a).
 (2)The enactment into law of the applicable regular or continuing appropriations resolution or other Act without any appropriation for such purpose.
 (c)BackpayWith respect to the period of a lapse in the appropriations described in subsection (a) beginning on or around December 22, 2018, and ending on the date of enactment of this Act, compensation provided by this section shall be considered to be payments made in accordance with subsection (c) of section 1341 of title 31, United States Code, as added by the Government Employee Fair Treatment Act of 2019.
			